FILED
                              NOT FOR PUBLICATION                           APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OLVYKE CHANETTE LANGIE;                           No. 08-70749
HASAN RAINTUNG; et al.,
                                                  Agency Nos. A079-535-288
               Petitioners,                                   A079-535-289
                                                              A079-535-291
  v.                                                          A078-112-465

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Olvyke Chanette Langie, Hasan Raintung, and their children, natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, Tamang v. Holder, 598 F.3d 1083,

1088 (9th Cir. 2010), and we deny the petition for review.

      Petitioners each filed separate applications for asylum, and were also listed

as derivatives of Langie’s application. Except for three house burning incidents

Raintung alleged that related solely to him, petitioners’ claims are all based on the

grounds set forth in Langie’s testimony.

      The record does not compel the conclusion that petitioners established

changed circumstances to excuse their untimely asylum applications. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007).

Accordingly, their asylum claim fails.

      Substantial evidence supports the agency’s determination that Raintung was

not credible regarding the alleged burning of his parents’ home in Indonesia based

on his evasive and non-responsive testimony. See Wang v. INS, 352 F.3d 1250,

1256-57 (9th Cir. 2003).

      Substantial evidence supports the agency’s finding that petitioners failed to

establish the disruptions of their church services and the one assault constituted

harm rising to the level of persecution. See Wakkary v. Holder, 558 F.3d 1049,


                                           2                                    08-70749
1059-60 (9th Cir. 2009). Substantial evidence also supports the agency’s finding

that petitioners did not demonstrate a clear probability of future persecution in

Indonesia. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009) (applicant’s

continued presence in home country without harm undercut claim); Tamang, 598

F.3d at 1094 (voluntary return trips to an applicant’s home country militate against

a future fear finding). Accordingly, petitioners’ withholding of removal claims

fail.

        Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to show it is more likely than not they will be tortured if

returned to Indonesia. See Tamang, 598 F.3d at 1095. We reject petitioners’

contention that the agency failed to consider all the evidence. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the

presumption that the BIA reviewed the record).

        PETITION FOR REVIEW DENIED.




                                           3                                     08-70749